      Case 2:21-cv-00050-SPL Document 50 Filed 02/05/21 Page 1 of 12




 1   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 2   United States Department of Justice
 3   Environment and Natural Resources Division
 4   TYLER M. ALEXANDER (CA Bar No. 313188)
 5   REUBEN S. SCHIFMAN
     Trial Attorneys
 6   150 M St. NE, Third Floor
 7   Washington, D.C. 20002
     (202) 305-4224
 8   reuben.schifman@usdoj.gov
 9   tyler.alexander@usdoj.gov

10   Attorneys for Defendants
11                         THE UNITED STATES DISTRICT COURT
12                               DISTRICT OF ARIZONA
                                   PHOENIX DIVISION
13
14
      Apache Stronghold,                          CIVIL NO. 2:21-cv-00050-SPL
15
16                Plaintiffs,                     Federal Defendants’ Closing Brief
      v.
17
18    United States of America, et al.,

19                Defendants.
20
21
22
23
24
25
26
27
28
      Case 2:21-cv-00050-SPL Document 50 Filed 02/05/21 Page 2 of 12




 1          In 2014, Congress decided to exchange National Forest System land for other
 2   lands in Arizona. The government does not dispute Plaintiff’s members’ historical and
 3   spiritual connection to the lands to be exchanged; as was plain at the hearing, those
 4   connections are sincere. But, at bottom, Plaintiff cannot succeed in this litigation because
 5   its legal theories are fundamentally flawed. Initially, neither Plaintiff nor its members are
 6   a party to the 1852 Treaty with the Apache, and so lack standing to assert any rights
 7   conveyed therein. Even if they had standing, the 1852 Treaty plainly does not convey
 8   title to Oak Flat, and Plaintiff has not identified any other document conveying title or
 9   placing Oak Flat into trust. Even had Plaintiff established that the Western Apache at one
10   time had aboriginal title over Oak Flat, that title was extinguished long ago, certainly no
11   later than when those lands were incorporated into the National Forest System. Finally,
12   Plaintiff’s Religious Freedom Restoration Act (“RFRA”) and Free Exercise Clause
13   claims fail because as a matter of law, the government’s disposition of its own property
14   does not impose a “substantial burden” on Plaintiff’s members’ religious exercise.
15          As noted in Federal Defendants’ opposition and at argument, Plaintiff has no
16   likelihood of success on its claims, has not demonstrated any imminent irreparable harm,
17   and the public interest does not favor an injunction. Plaintiff’s Motion should be denied.
18    I.    Plaintiff lacks standing to assert a Tribe’s treaty claim to Oak Flat.
19          A treaty between the United States and an Indian tribe “is essentially a contract
20   between two sovereign nations.” Washington v. Wash. State Com. Passenger Fishing
21   Vessel Ass’n, 443 U.S. 658, 675 (1979). The Supreme Court has long held that in
22   entering into treaties with tribes, the United States “deal[s] with the nation, tribe, or band,
23   and [has] never, so far as is known to the court, entered into . . . treaties with individual
24   Indians . . . .” Blackfeather v. United States, 190 U.S. 368, 377 (1903). As with any other
25   treaty between two sovereigns, “[i]t is well established that individuals have no standing
26   . . . in the absence of a protest by the sovereigns involved.” Matta–Ballesteros v.
27   Henman, 896 F.2d 255, 259 (7th Cir. 1990), cert. denied, 498 U.S. 878 (1990); see also
28   Mora v. New York, 524 F.3d 183, 201 & n.25 (2d Cir. 2008) (collecting cases from ten


                                                    1
         Case 2:21-cv-00050-SPL Document 50 Filed 02/05/21 Page 3 of 12




 1   circuits holding that there is a presumption that treaties “do not create privately
 2   enforceable rights in the absence of express language to the contrary”). The rule applies
 3   to treaties with Indian tribes as well. See, e.g., Hebah v. United States, 428 F.2d 1334,
 4   1337 (Ct. Cl. 1970) (“The very great majority of Indian treaties create tribal, not
 5   individual, rights”); 1 Burley v. United States, No. 18-934L, 2019 WL 2563401, at *4
 6   (Fed. Cl. June 19, 2019) (dismissing claims “Because plaintiff lacks standing to assert
 7   tribal claims of the Ponca Indians. . . .”).
 8           Thus, had the Treaty of 1852—or any other treaty—provided for any tribal
 9   interests in the land at issue, those interests would vest not in Plaintiff, but in a federally-
10   recognized Indian tribe. Plaintiff therefore does not have standing for any of its treaty-
11   based claims. See Opp’n to Pl.’s Mot. for Prelim. Inj. 4-8, ECF No. 18; see, e.g., Attakai
12   v. United States, 746 F. Supp. 1395, 1402 (D. Ariz. 1990) (holding that individual
13   members of tribe did not have standing to challenge denial of access to sites with tribal
14   significance); Benally v. Hodel, 940 F.2d 1194, 1199–1200 (9th Cir. 1991).
15           Plaintiff argues “the most glaring error in Defendants’ Response” is the
16   minimization of the Supreme Court’s decision in McGirt v. Oklahoma, 140 S.Ct. 2452
17   (2020). Pl’s. Am. Reply 4, ECF No. 36. Plaintiff alleges this case “made it abundantly
18   clear that even a single individual Native American and enrolled member of a federally
19   recognized Indian tribe can assert his treaty rights and the aboriginal land title rights of
20   his people.” Id. In fact, McGirt did not concern aboriginal title at all and is irrelevant
21   here. The case was an appeal by McGirt, an enrolled member of the Seminole Nation of
22   Oklahoma, who was convicted in an Oklahoma state court of sexual assault. Under the
23   Major Crimes Act “[a]ny Indian who commits” certain enumerated offenses “shall be
24
25   1 Hebah recognized a narrow exception—not applicable here—for individual claims
26   based on a unique treaty clause where the United States agreed to compensate individual
     Indians for acts done by “bad men” entering the reservation. See, e.g., Cheyenne &
27   Arapaho Tribes v. United States, No. 20-143, 2020 WL 7251080, at *7 (Fed. Cl. Dec. 9,
28   2020).


                                                     2
      Case 2:21-cv-00050-SPL Document 50 Filed 02/05/21 Page 4 of 12




 1   subject to the same law and penalties as all other persons committing any of the above
 2   offenses, within the exclusive jurisdiction of the United States” so long as the offense
 3   was within “the Indian country.” 18 U.S.C. § 1153(a). The issue before the Supreme
 4   Court was whether McGirt committed his crimes in “Indian country,” thus depriving
 5   Oklahoma state courts of jurisdiction under the Major Crimes Act. The Supreme Court
 6   concluded that McGirt’s crimes occurred within “Indian country” as they were within the
 7   boundaries of the reservation Congress had established for the Creek Indians, and that
 8   Congress had never expressly diminished the boundaries of the reservation. 140 S. Ct. at
 9   2460. The case did not concern aboriginal title and did not involve a claim over land
10   brought by an individual Indian tribal member. It has no bearing on this case and
11   certainly does not stand for the proposition for which Plaintiff cites it. The law is clear
12   that any right a tribe may have to Oak Flat must be brought by that tribe, not Plaintiff.
13    II.   The Treaty of 1852 did not grant any Tribe title, including aboriginal title, to
14          Oak Flat.
15          Even if Plaintiff had standing, the 1852 Treaty did not give any Tribe or individual
16   title to Oak Flat.
17          The Court has long held that “the interpretation of a treaty, like the interpretation
18   of a statute, begins with its text.” Medellin v. Texas, 552 U.S. 491, 506 (2008). The text
19   at issue here says: “the government of the United States shall at its earliest convenience
20   designate, settle, and adjust [the Apache’s] territorial boundaries. . .” 1852 Treaty Art. 9,
21   Defs.’ Ex. 101, ECF No. 17-1. The Treaty does not designate or settle such boundaries.
22   The Indian Claims Commission, in evaluating this Treaty said it “was intended primarily
23   as a treaty of peace, not a settlement of conflicting claims. Subsequently, all parties
24   violated the terms of the Treaty of Santa Fe and no one is in position to assert any
25   benefits or rights hereunder.” 19 Indian Cl. Comm’n Dec. 212, 238-39 (1968) (ICC
26   Docket Nos. 30A, 48A Findings of Fact). The ICC also found that “Notwithstanding the
27   undertaking of the United States by the terms of said Treaty of July 1, 1852 (10 Stat. 979)
28   to designate, settle and adjust the territorial boundaries of the Apaches, this obligation


                                                   3
      Case 2:21-cv-00050-SPL Document 50 Filed 02/05/21 Page 5 of 12




 1   was never carried out by the United States.” Id. at 239. At least two other federal courts
 2   have also concluded “the treaty does not designate, settle, adjust, define, or assign limits
 3   or boundaries to the Indians. It leaves such matters to the future.” Robinson v. Salazar,
 4   838 F. Supp. 2d 1006, 1022 (E.D. Cal. 2012); Uintah Ute Indians v. United States, 28
 5   Fed. Cl. 768, 789 (1993).
 6          Nor does the Treaty provide for any tribe to retain “aboriginal title.” Aboriginal
 7   title “means mere possession not specifically recognized as ownership by
 8   Congress.” Tee–Hit–Ton Indians v. United States, 348 U.S. 272, 279 (1955). It is not a
 9   property right but amounts to “a right of occupancy which the sovereign grants and
10   protects against intrusion by third parties” but which may be terminated at any time
11   “without any legally enforceable obligation to compensate the Indians.” Id. A tribe
12   seeking to establish aboriginal title has “the burden of proving ‘actual, exclusive, and
13   continuous use and occupancy for a long time’ of the claimed area.” Native Vill. of Eyak
14   v. Blank, 688 F.3d 619, 622 (9th Cir. 2012) (quoting Sac & Fox Tribe v. United States,
15   383 F.2d 991, 998 (Ct. Cl. 1967)). “Use . . . alone isn’t sufficient to prove exclusive
16   possession.” Id. at 623. A “tribe or group must exercise full dominion and control over
17   the area, such that it possesses the right to expel intruders, as well as the power to do
18   so.” Id.; see also Strong v. United States, 518 F.2d 556, 560-62 (Ct. Cl. 1975).
19          No right to aboriginal title or other title is created by the 1852 Treaty. Nor was any
20   right to title provided by any other authority cited by Plaintiff, nor has Plaintiff
21   established that the Western Apache exclusively occupied Oak Flat. Indeed, from the
22   Federal Defendants’ initial review, the Oak Flat Parcel appears to lie within the judicially
23   established aboriginal territory of the Yavapai Apache, as determined in ICC Docket 22-
24   E. 15 Indian Cl. Comm’n Dec. 193 (1965). The ICC in 1969 awarded the Yavapai
25   Apache $5,100,000 for the aboriginal land area detailed in Docket 22-E. 20 Indian Cl.
26   Comm’n Dec. 361, 372 (1969). Another Tribe’s use of the Oak Flat parcel would be
27   fatal to a claim of aboriginal title to that area by the San Carlos or White Mountain
28


                                                    4
       Case 2:21-cv-00050-SPL Document 50 Filed 02/05/21 Page 6 of 12




 1   Apache Tribes. Native Vill., 688 F.3d at 622; see also Pueblo of Jemez v. United States,
 2   350 F. Supp. 3d 1052, 1093 (D.N.M. 2018).
 3   III.   Regardless, aboriginal title was extinguished long ago.
 4          Congress’ power to extinguish aboriginal title is supreme, “whether it be done by
 5   treaty, by the sword, by purchase, by the exercise of complete dominion adverse to the
 6   right of occupancy, or otherwise....” United States v. Santa Fe Pacific R.R. Co., 314 U.S.
 7   339, 347 (1941).
 8          The Indian Claims Commission was established by Congress in 1946, 25 U.S.C. §
 9   70 (1946), to award compensation for taking of Indian lands by the federal
10   government. Id. § 70a(4). “The ‘chief purpose of the Act [establishing the Commission]
11   was to dispose of the Indian claims problem with finality.’” United States v. Dann, 470
12   U.S. 39, 45 (1985) (quoting H.R. Rep. No. 79-1466 at 10 (1945)). Consistent with this
13   purpose, courts in this Circuit have repeatedly held that payment of a Commission award
14   of compensation for a taking of aboriginal lands conclusively establishes that the
15   aboriginal title has been extinguished. United States v. Dann, 873 F.2d 1189, 1194 (9th
16   Cir. 1989); United States v. Gemmill, 535 F.2d 1145, 1149 (9th Cir. 1976); United States
17   v. Pend Oreille Pub. Util. Dist. No. 1, 926 F.2d 1502, 1507–08 (9th Cir. 1991).
18          The San Carlos Apache Tribe, White Mountain Apache Tribe, and “the Western
19   Apache and each group and band thereof” filed a complaint with the Commission seeking
20   compensation for the taking of ancestral lands. 21 Indian Cl. Comm’n Dec. 189, 198
21   (1969), Defs.’ Ex. 102, ECF No. 17-1. The ICC awarded these plaintiffs $4,900,000. 28
22   Indian Cl. Comm’n Dec. 399, 419 (1972), Defs.’ Ex. 103, ECF No. 17-1. Under binding
23   law of this circuit, any claims of the “Western Apache” to aboriginal title over any
24   ancestral lands have been extinguished. Moreover, “reservation of lands for forest
25   purposes effectively extinguishes Indian title.” Havasupai Tribe v. United States, 752 F.
26   Supp. 1471, 1478 (D. Ariz. 1990), aff’d sub nom. Havasupai Tribe v. Robertson, 943
27   F.2d 32 (9th Cir. 1991). Thus even absent the ICC judgment, it is clear that any
28   aboriginal title was extinguished when Oak Flat became part of the National Forest.


                                                  5
      Case 2:21-cv-00050-SPL Document 50 Filed 02/05/21 Page 7 of 12




 1   IV.    Any aboriginal title claim is time barred.
 2          Congress enacted the ICCA in 1946, 60 Stat. 1049, to “transfer from Congress to
 3   the Indian Claims Commission the responsibility for determining the merits of native
 4   American claims.” Dann, 470 U.S. at 45 (citation omitted) The ICCA gave the
 5   Commission “sweeping” authority to consider “all possible accrued claims” against the
 6   United States. Navajo Tribe v. New Mexico, 809 F.2d 1455, 1465 (10th Cir. 1987); see
 7   also ICCA § 2, 60 Stat. at 1050. The ICCA’s jurisdiction over all Indian claims against
 8   the United States was thus broad and exclusive. Navajo Tribe, 809 F.2d at 1464-70.
 9          Congress also included a strict statute of limitations under which any pre-August
10   13, 1946 claims against the United States not brought before August 13, 1951, would be
11   forever relinquished. Section 12 of the ICCA provided that: “[N]o claim existing before
12   such date but not presented within such period may thereafter be submitted to any court
13   or administrative agency for consideration, nor will such claim thereafter be entertained
14   by the Congress.” 60 Stat. at 1052; Navajo Tribe, 809 F.2d at 1461.
15          Furthermore, under ICCA § 22, payment of a claim under the ICCA bars suit
16   against the United States for any claims “touching any of the matters” presented before
17   the Commission. “[P]ayment of any claim, after its determination in accordance with this
18   Act, shall be a full discharge of the United States of all claims and demands touching any
19   of the matters involved in the controversy.” ICCA § 22(a), 60 Stat. at 1055.
20          Here, any claim to aboriginal title existed prior to 1946, and thus the ICCA
21   forecloses any attempt to present this claim to this Court. See, e.g., Navajo Tribe, 809
22   F.2d at 1464-70. Given this clear statutory command and the comprehensive nature of the
23   ICCA, courts have repeatedly recognized that Congress expressly deprived the district
24   courts of jurisdiction over claims that could have been presented to the Commission. See,
25   e.g., id.; Paiute-Shoshone Indians of Bishop Cmty. v. City of Los Angeles, 637 F.3d 993,
26   998 (9th Cir. 2011); Oglala Sioux Tribe v. U.S. Army Corps of Eng’rs, 570 F.3d 327
27   (D.C. Cir. 2009).
28


                                                  6
      Case 2:21-cv-00050-SPL Document 50 Filed 02/05/21 Page 8 of 12




 1    V.    Neither Hobby Lobby nor Sisters of the Poor overturned Navajo Nation.
 2          Plaintiff has not shown a “substantial burden” under RFRA as a matter of law and
 3   its RFRA claim fails on this basis. ECF No. 18 at 16-24. RFRA itself provides no explicit
 4   definition of “substantial burden.” However, the Ninth Circuit has consistently held that
 5   under RFRA “a ‘substantial burden’ is imposed only when individuals are forced to
 6   choose between following the tenets of their religion and receiving a governmental
 7   benefit (Sherbert) or coerced to act contrary to their religious beliefs by the threat of civil
 8   or criminal sanctions (Yoder).” Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058, 1069-
 9   70 (9th Cir. 2008) (emphasis added) (citing Sherbert v. Verner, 374 U.S. 398 (1963) and
10   Wisconsin v. Yoder, 406 U.S. 205 (1972)); see also Ruiz–Diaz v. United States, 703 F.3d
11   483, 486 (9th Cir. 2012) (explaining the nature of the “forced choice” captured in
12   RFRA’s substantial burden component). The Ninth Circuit has reiterated this standard
13   repeatedly, most recently in 2016: “[A] substantial burden under RFRA exists in a
14   context such as this one ‘only when individuals are ... coerced to act contrary to their
15   religious beliefs by the threat of civil or criminal sanctions....’” or “force[d] to choose
16   between following the tenets of their religion and receiving a governmental benefit,”
17   Oklevueha Native Am. Church Of Haw., Inc. v. Lynch, 828 F.3d 1012, 1016 & n.1 (9th
18   Cir. 2016) (emphasis added, citing Navajo Nation, 535 F.3d at 1070), cert. denied, 137 S.
19   Ct. 510 (2016).
20          Similarly, in the La Cuna case, which involved a claim by tribal members over
21   access to federal property, the court concluded: “In this case, like in Lyng, Navajo Nation,
22   and Snoqualmie, the undisputed facts show that Plaintiffs were neither (a) forced to
23   choose between following their religious precepts or obtaining a governmental benefit
24   (Sherbert), nor (b) coerced into abandoning their religious precepts by threat of sanction
25   (Yoder).” No. EDCV 11-1478-GW, 2014 WL 12597035, at *7 (C.D. Cal. June 20,
26   2014). As the La Cuna court observed, “[c]entral to all of these cases, and to Free
27   Exercise cases generally, are notions of coercion or compulsion to act against religious
28   precepts. Without it, there can be no Free Exercise Clause violation—or, in the words of


                                                    7
      Case 2:21-cv-00050-SPL Document 50 Filed 02/05/21 Page 9 of 12




 1   RFRA, no ‘substantial burden’—even if the governmental conduct has a significant
 2   incidental impact on a person’s religious exercise.” 2014 WL 12597035, at *7 (collecting
 3   cases).
 4             Plaintiff has not demonstrated that Federal Defendants are taking any coercive
 5   action of the type identified in the caselaw—either forcing them to choose between
 6   practicing their religion and receiving a government benefit or coercing them not to
 7   exercise their religion for fear of sanction. Instead, Plaintiff argues that the Supreme
 8   Court has sub silentio overturned Navajo Nation and redefined the meaning of
 9   “substantial burden” under Supreme Court case law. Not so.
10             First, Plaintiff misinterprets Hobby Lobby to hold that RFRA is somehow now
11   divorced from the pre-Smith cases that RFRA explicitly mentions in its text or announced
12   some new interpretation of “substantial burden.” ECF No. 36 at 10-12. This is not what
13   the Court held. Instead, the Court merely rejected as “absurd” the argument that because
14   no pre-Smith case “squarely held that a for-profit corporation has free-exercise rights,
15   RFRA does not confer such protection.” Burwell v. Hobby Lobby Stores, Inc., 573 U.S.
16   682, 713, 716 (2014). But that argument has no bearing whatsoever on this case, and the
17   Court’s larger opinion fits squarely within the pre-Smith framework described above and
18   in both Hobby Lobby and Navajo Nation.
19             In Hobby Lobby as in Sherbert, the plaintiffs were coerced to act contrary to their
20   religious beliefs under threat of sanction: if the Hobby Lobby plaintiffs did not comply
21   with a government mandate they would “pay a very heavy price—as much as $1.3
22   million per day.” Id. at 691. The Court reasonably concluded such a sanction constituted
23   a “substantial burden.” Thus Hobby Lobby is merely one in a long string of cases
24   affirming that a substantial burden can exist under RFRA in the Sherbert or Yoder
25   circumstances—when the government directly coerces an individual to violate their
26   religious beliefs by threatening a sanction or withholding a benefit otherwise provided by
27   law. See, e.g., United States v. Lee, 455 U.S. 252, 254 (1982) (statute required plaintiffs
28   to pay Social Security taxes or face sanction); Thomas v. Review Bd. of Ind. Emp. Sec.


                                                     8
     Case 2:21-cv-00050-SPL Document 50 Filed 02/05/21 Page 10 of 12




 1   Div., 450 U.S. 707, 712 (1981) (law denied plaintiff unemployment benefits on basis of
 2   religion); Sherbert, 374 U.S. at 399–400; Yoder, 406 U.S. at 207. The other case Plaintiff
 3   relies on, United States v. Hoffman, also easily fits into this framework, as in that case
 4   “Defendants face criminal sanctions for exercising their religious beliefs.” 436 F. Supp.
 5   3d 1272, 1286 (D. Ariz. 2020). No such sanction exists in this case nor is one imminent.
 6          Nor did Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania
 7   (“Little Sisters”) redefine “substantial burden.” 140 S. Ct. 2367 (2020). Like Hobby
 8   Lobby, Little Sisters concerned the Patient Protection and Affordable Care Act of 2010
 9   (ACA), 124 Stat. 119. The requirement of the ACA at issue in Little Sisters
10   obligated certain employers to provide contraceptive coverage to their employees through
11   their group health plans. The Departments that administered the relevant ACA provision
12   exempted certain employers who have religious and conscientious objections from this
13   agency-created mandate. The Third Circuit concluded that “the Departments lacked
14   statutory authority to promulgate these exemptions.” Id. at 2373. The Supreme Court’s
15   holding in the case was quite narrow: “the Departments had the authority to provide
16   exemptions from the regulatory contraceptive requirements for employers with religious
17   and conscientious objections.” Id. Accordingly the Court reversed the Third Circuit’s
18   judgment. The definition of “substantial burden” was not at issue and was not a basis of
19   the Court’s holding.
20   VI.    Lyng is fatal to Plaintiff’s RFRA claim.
21          Even if Plaintiff had otherwise demonstrated a “substantial burden,” its suit would
22   nonetheless be barred by Lyng. ECF No. 18 at 21. The facts of this case are directly
23   analogous to Lyng and Plaintiff’s attempts to distinguish the case are unavailing. Lyng—
24   and the many cases in this Circuit that have expressly followed it, such as Navajo
25   Nation—remain binding. As a matter of law, selling, exchanging, or otherwise managing
26   federal land does not constitute a “substantial burden” on a third party’s religion under
27   RFRA. Without a substantial burden Plaintiff has not come within RFRA’s waiver of
28   sovereign immunity and its RFRA and Free Exercise claims must be dismissed. Lyng


                                                   9
     Case 2:21-cv-00050-SPL Document 50 Filed 02/05/21 Page 11 of 12




 1   explicitly held that construction on the government’s own property did not impose a
 2   burden sufficient to violate the Free Exercise Clause. Lyng v. Nw. Indian Cemetery
 3   Protective Ass’n, 485 U.S. 439, 447 (1988). Plaintiff has cited no binding case to hold
 4   otherwise. This Circuit has followed Lyng in Navajo Nation, where plaintiffs also
 5   challenged a project on the government’s own land. 535 F.3d at 1072. The Navajo
 6   Nation court concluded “there is nothing to distinguish [the case from] the road-building
 7   project in Lyng …. We simply cannot uphold the Plaintiffs’ claims of interference with
 8   their faith and, at the same time, remain faithful to Lyng’s dictates.” Id. The same result
 9   has been followed in this Circuit and throughout the country and should be in this case as
10   well. See, e.g., La Cuna De Aztlan, 2014 WL 12597035, at *7; Standing Rock Sioux
11   Tribe v. U.S. Army Corps of Eng’rs, 239 F. Supp. 3d 77, 91–92 (D.D.C. 2017).
12                                         CONCLUSION
13          For the reasons stated above, as well as for the reasons stated at argument and in
14   Defendants’ Opposition, Plaintiff has not shown a likelihood of success on the merits, an
15   imminent irreparable harm, or that the equities are in its favor. This Court should deny
16   Plaintiff’s Motion for a Preliminary Injunction.
17          Submitted this 5th day of February, 2021,
18
                                                JEAN E. WILLIAMS
19                                              Deputy Assistant Attorney General
20                                              U.S. Department of Justice
                                                Environment & Natural Resources Division
21
22                                              /s/ Reuben S. Schifman
                                                TYLER M. ALEXANDER
23                                              REUBEN S. SCHIFMAN
24                                              Trial Attorneys
                                                Natural Resources Section
25                                              150 M St. NE, Third Floor
26                                              Washington, D.C. 20002
                                                (202) 305-4224
27                                              reuben.schifman@usdoj.gov
                                                tyler.alexander@usdoj.gov
28
                                                Attorneys for Defendants

                                                  10
     Case 2:21-cv-00050-SPL Document 50 Filed 02/05/21 Page 12 of 12




 1                                 CERTIFICATE OF SERVICE
 2          I, Reuben S. Schifman, hereby certify that on February 5, 2021, I electronically
 3   filed the foregoing with the Clerk of the Court using the CM/ECF system, and copies will
 4
     be sent electronically to the registered participants as identified in the Notice of
 5
     Electronic Filing.
 6
 7                                              /s/ Reuben Schifman___
 8                                              REUBEN S. SCHIFMAN
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   11
